DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6, 8-14, 66-72 are pending and under examination.
Claims 7, and 15-65 have been canceled.
Claims 66-72 were added by amendment. 

Response to Amendment
The drawing amendments received on 09/21/2021 are accepted and the previous drawing objections are withdrawn.  
The specification amendments received on 09/21/2021 are accepted and the previous specification objections are withdrawn.  
Based on the amended claims, new claim objections have been set forth.
The claim amendments received on 09/21/2021 have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed on 06/08/2021. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 09/21/2021, the previous prior art rejection based on Richardson has been withdrawn and a new prior art rejection set forth (see below).

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
Claims 4, 68, and 72 are objected to because of the following informalities:
Claim 4 recites “a gripping surface configured to left a lid of a laboratory plate” which is a grammatical/clerical error and should recite “a gripping surface configured to lift a lid of a laboratory plate”.
Claim 68 recites “the underside edge of a laboratory plate lid”.  Although a laboratory plate lid inherently has an underside edge, it would be more clear if Applicant(s) recite “an underside edge of a laboratory plate lid”.
Claim 72 recites “a gripping surface configured to hold and left the lid” which is a grammatical/clerical error and should recite “a gripping surface configured to hold and lift the lid”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-14, 66, 69, and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 lines 9-12 recite “at least two pairs of opposing gripping members including at least two pairs of first gripping members … and two pairs of second gripping members”.  It is unclear if there are at least two pairs of opposing gripping members, or if there are least four pairs of opposing gripping members.  The claim language “at least two pairs of first gripping members” and “at least two pairs of second gripping members” is equivalent to (4) first gripping members and (4) second gripping members, and would result in (4) pairs of opposing gripping members.  However, claim 1 line 9 only requires “at least two pairs”.  Perhaps Applicant(s) are intending to recite “at least two first gripping members … and at least two second gripping members”?
Claims 2-6, 8-14, and 66 are also rejected by virtue of their dependency from claim 1.

Claim 10 recites “a lid of a laboratory plate” which lacks antecedent basis because claim 3 previously refers to “a laboratory plate lid” and it is unclear if Applicant(s) are defining a second lid of a second laboratory plate or if Applicant(s) are referring to the lid of the laboratory plate recited in claim 3.  

Claim 69 recites “the opposing gripping members” which lacks antecedent basis because Applicant(s) recite “at least two pairs of opposing gripping members” in claim 67 line 4 and it is unclear which of the two pairs Applicant(s) are referring to as “the opposing gripping members”.  Perhaps Applicant(s) are intending for “each pair of the opposing gripping members”?

Claim 72 recites “a lid of a laboratory microplate” and “the lid” which lack antecedent basis because claim 70 line 13 previously recites “a laboratory plate having a lid” and it is unclear if Applicant(s) are defining a second lid of a second laboratory plate or if Applicant(s) are referring to the previously recited laboratory plate lid.  Furthermore, it is unclear if “the lid” of claim 72 is referring to the lid of claim 70 or the second lid recited in claim 72.  Perhaps Applicant(s) are intending to recite “the lid of the laboratory plate”?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 67-72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganz et al. (US Patent No. 6,360,792; Date of Patent: Mar. 26, 2002 – hereinafter “Ganz”).

Regarding claim 67, Ganz discloses a device for handling laboratory plates (Ganz; figs. 41-42, 50-55, col. 12 lines 2-61), the device comprising: 
(a) a base platform (Ganz; fig. 41, #116A, col. 12 lines 3-4) having a first side and a second side opposite said first side (Ganz; fig. 50, col 12 lines 2-23 – a first side on which stack support piece 20 is mounted along said first direction, and a second side along said first direction and opposite said first side); and 
(b) at least two pairs of opposing gripping members including at least two first gripping members each pivotally attached at a first gripping member proximal end to said first side of said base platform and at least two second gripping members each pivotally attached at a second gripping member proximal end to said second side of said base platform (Ganz; figs. 50-52, col. 12 lines 2-23 –Ganz discloses a pair of opposing stack support pieces 120 pivotally attached to said first side and said second side.  Two first gripping members of the two pairs of opposing gripping members and two second gripping members of the two pairs of opposing gripping members.  The two first gripping members and two second gripping member forming the at least two pairs of opposing gripping members), 

    PNG
    media_image1.png
    298
    377
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    672
    473
    media_image2.png
    Greyscale

wherein said first gripping members and said second gripping members extend6PATENTAttorney Ref: 04268.034US1/vlb/jeb down from said base platform and each includes a gripping tip disposed at a distal end of each of said gripping members (Ganz discloses gripping members 120 extend down from base 116A sides and include a gripping tip 134 disposed on a distal end of each gripping member; fig. 50, #134, col. 12 lines 2-43), 
wherein each pair of opposing gripping members are movable from a first closed position to a second opened position (Ganz teaches gripping members 120 are biased by torsion spring 132 to be in a first closed or default position; fig. 52, but can be flexed open to a second position; fig. 53), 
wherein each gripping member comprises a top portion configured to pivotally attach to the base platform (Ganz teaches gripping members 120 comprising a top portion including a torsion spring 132 that is located at mount 130 on axis 131 where gripping members 120 are pivotally attached to said base platform 116A; figs. 50-51, col. 12 lines 12-23), 

a curved portion connecting the top portion to the elongated portion (Ganz discloses the top portion and elongated portion of each gripping member is connected by a 90 degree curve in the XY axis that projects into the Z axis), and

    PNG
    media_image3.png
    299
    741
    media_image3.png
    Greyscale

wherein said device further comprises at least one spring for each gripping member urging the gripping member to said first closed position (Ganz teaches torsion spring 132 urges gripping member 120 to the first closed position; fig. 51, col. 12 lines 12-23).  

Regarding claim 68, modified Ganz teaches the device of claim 67 above, wherein each gripping tip is configured to engage the underside edge of a laboratory plate lid to allow for lid removal (Ganz teaches gripping members 120 are biased by torsion spring 132 to be in a first closed or default position; fig. 52, but can be flexed open to a second position; fig. 53, pushed outward when pushed against a lid of microplate 6A.  Said gripping members 120 rotate inwardly against a surface to grip and so are capable of being moved to clasp an underside edge of laboratory plate lid 6A by a hook-shaped extremity 134; col. 12 lines 2-61).  

Regarding claim 69, modified Ganz teaches the device of claim 67 above, wherein each gripping tip comprises a hook and is configured to slide over an edge of a laboratory plate lid thereby separating the opposing gripping members until the hook engages under the laboratory plate lid (Ganz teaches gripping members 120 comprise a hook 134 and are biased by torsion spring 132 to be in a first position rotated inwards but can be reversibly flexed to a second position pushed outward when pushed against lid of microplate 6A; figs. 52-53, col. 12 lines 2-61).  

Regarding claim 70, Ganz discloses a device for removing lids from laboratory plates (Ganz; figs. 41-42, 50-55, col. 12 lines 2-61), the device comprising: 
(a) a base platform (Ganz; fig. 41, #116A, col. 12 lines 3-4) having a first side and a second side opposite said first side (Ganz; fig. 50, col 12 lines 2-23 – a first side on which stack support piece 20 is mounted along said first direction, and a second side along said first direction and opposite said first side); and 
(b) at least two pairs of opposing gripping members including at least two first gripping members each pivotally attached at a first gripping member proximal end to said first side of said base platform and at least two second gripping members each pivotally attached at a second gripping member proximal end to said second side of said base plat7PATENTAttorney Ref: 04268.034US1/vlb/jebform (Ganz; figs. 50-52, col. 12 lines 2-23 –Ganz discloses a pair of opposing stack support pieces 120 pivotally attached to said first side and said second side.  Two first gripping members of the two pairs of opposing gripping members and two second gripping members of the two pairs of opposing gripping members.  The two first gripping members and two second gripping member forming the at least two pairs of opposing gripping members), 

    PNG
    media_image1.png
    298
    377
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    672
    473
    media_image2.png
    Greyscale

wherein said gripping members extend down from said base platform and each include a gripping tip disposed at a distal end of each of said gripping members (Ganz discloses gripping 
each pair of opposing gripping members are configured to default to a resting first closed position, can be reversibly flexed to an expanded second open position when pushed onto a laboratory plate having a lid and then move to intermediate gripping position to clasp the lid from the laboratory plate (Ganz discloses gripping members 120 are biased by torsion spring 132 to be in a first closed or default position; fig. 52, but can be flexed open to a second position; fig. 53, pushed outward when pushed against a lid of microplate 6A.  Said gripping members 120 rotate inwardly against a surface to grip and so are capable of being moved to clasp an underside edge of laboratory plate lid 6A in an intermediate gripping position; col. 12 lines 2-61), wherein 
the intermediate gripping position is between the resting first closed position and the expanded second open position (Ganz discloses gripping members 120 are biased by torsion spring 132 to be in a first closed or default position; fig. 52, but can be flexed open to a second position; fig. 53, pushed outward when pushed against a lid of microplate 6A.  Said gripping members 120 rotate inwardly against a surface to grip and so are capable of being moved to clasp an underside edge of laboratory plate lid 6A in an intermediate gripping position; col. 12 lines 2-61); and 
wherein each gripping member has a pivot point at a shoulder joint connecting the gripping member to said base platform and configured to allow the gripping member to swing inwardly and outwardly relative to the base platform (Ganz discloses each gripping member 120 has a pivot point at should joint created by axis 131 connecting the gripping member 120 to said base 116a that allows inwardly and outwardly swinging of the gripping members; figs. 50-51, col. 12 lines 12-23).  

Regarding claim 71, Ganz discloses the device of claim 70 above, wherein said device further comprises at least one torsion spring within each shoulder joint of each gripping member 

Regarding claim 72, Ganz discloses the device of claim 70 above, wherein each gripping tip comprises a guiding surface configured to have initial contact with a top edge of a lid of a laboratory microplate and configured to expand the gripping members into the expanded second open position and each gripping tip further comprise a gripping surface configured to hold and left the lid (Ganz disclose said gripping members 120 are biased by torsion spring 132 to be in said first position rotated inwards but can be flexed open to said second position pushed outward when tapered end 134 is pushed against lid of microplate 6a; fig. 52-53, col. 12 lines 2-61.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 3-6, 8-11, 14, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Ganz and further in view of Mainquist et al. (US Patent No. 6,534,014; Date of Patent: Mar. 18, 2003; already of record – hereinafter “Mainquist”).

Regarding claim 1, Ganz discloses a device for handling laboratory plates (Ganz; figs. 41-42, 50-55, col. 12 lines 2-61) comprising: 
(a) a base platform (Ganz; fig. 41, #116A, col. 12 lines 3-4) having 
(i) a length extending along a first direction (Ganz; figs. 41 & 50 - output chamber 116a having a length extending horizontally along a first direction) and a width perpendicular to said length (Ganz; figs. 42, 50, & 52 – output chamber 116a having a width perpendicular to said length), 
(ii) a first side along said first direction and a second side along said first direction and opposite said first side (Ganz; fig. 50, col 12 lines 2-23 – a first side on which stack support piece 
(iii) a front side across said first direction and an opposite back side across said first direction (Ganz; figs. 42 & 50 – front side flanges across said first direction and an opposite back side across said first direction), 
(iv) a top surface, and (v) a bottom surface (Ganz; figs. 50-52 – top and bottom surfaces of bottom flange); and
(b) at least two pairs of opposing gripping members including at least two pairs of first gripping members each pivotally attached at a first gripping member proximal end to said first side of said base platform and at least two pairs of second gripping members each pivotally attached at a second gripping member proximal end to said second side of said base platform (Ganz; figs. 50-52, col. 12 lines 2-23 – As best understood, Ganz discloses a pair of opposing stack support pieces 120 pivotally attached to said first side and said second side.  Two first gripping members of the two pairs of opposing gripping members and two second gripping members of the two pairs of opposing gripping members.  The two first gripping members and two second gripping member forming the at least two pairs of opposing gripping members), 

    PNG
    media_image1.png
    298
    377
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    672
    473
    media_image2.png
    Greyscale

wherein said first gripping members and said second gripping members each extend down from said base platform and each includes a gripping tip disposed at a distal end of each of said gripping members (Ganz discloses gripping members 120 extend down from base 116A sides and include a gripping tip 134 disposed on a distal end of each gripping member; fig. 50, #134, col. 12 lines 2-43).
Ganz does not disclose wherein the base platform is configured or adapted to be attached to a robotic arm.
However, Mainquist teaches the analogous art of a device for handling laboratory plates (Mainquist; fig. 17, #105, col. 8 lines 63-67, col. 9 lines 1-35), comprising a base platform (Mainquist; fig. 17, #109, col. 8 lines 66-67), wherein the base platform is configured or adapted to be attached to a robotic arm (Mainquist; fig. 17, #108, #109, col. 8 lines 66-67).


Regarding claim 3, modified Ganz teaches the device of claim 1 above, wherein said gripping members are movable from a first closed position to a second opened position, wherein the first closed position is a resting or default position and wherein each gripping tip comprises a hook-shaped extremity configured to engage an underside edge of a laboratory plate lid. (Ganz teaches gripping members 120 are biased by torsion spring 132 to be in a first closed or default position; fig. 52, but can be flexed open to a second position; fig. 53, pushed outward when pushed against a lid of microplate 6A.  Said gripping members 120 rotate inwardly against a surface to grip and so are capable of being moved to clasp an underside edge of laboratory plate lid 6A by a hook-shaped extremity 134; col. 12 lines 2-61).  

Regarding claim 4, modified Ganz teaches the device of claim 1 above, wherein said gripping members each include a gripping hook comprising a gripping surface configured to lift a lid of a laboratory plate (Ganz teaches gripping members 120 are biased by torsion spring 132 to be in a first closed or default position; fig. 52, but can be flexed open to a second position; fig. 53, pushed outward when pushed against a lid of microplate 6A.  Said gripping members 120 rotate inwardly against a surface to grip and so are capable of being moved to clasp an underside edge 

Regarding claim 5, modified Ganz teaches the device of claim 1 above, wherein said gripping members are configured to lift a lid off of a laboratory plate (Ganz teaches gripping members 120 are biased by torsion spring 132 to be in a first closed or default position; fig. 52, but can be flexed open to a second position; fig. 53, pushed outward when pushed against a lid of microplate 6A.  Said gripping members 120 rotate inwardly against a surface to grip and so are capable of being moved to clasp an underside edge of laboratory plate lid 6A by a hook comprising a gripping surface 134 to lift said lid; col. 12 lines 2-61).

Regarding claim 6, modified Ganz teaches the device of claim 3 above, wherein said device comprises at least one spring for each gripping member configured to urge the gripping member to said first closed position (Ganz teaches torsion spring 132 urges gripping member 120 to the first closed position; fig. 51, col. 12 lines 12-23).2PATENTAttorney Ref: 04268.034US1/vlb/jeb

Regarding claim 8, modified Ganz teaches the device of claim 6 above, where said at least one spring is a torsion spring (Ganz; figs. 50-52, #132, col. 12 lines 12-23)

Regarding claim 9, modified Ganz teaches the device of claim 6 above, wherein said at least one spring is located where said gripping member is pivotally attached to said base platform (Ganz teaches torsion spring 132 is located at mount 130 on axis 131 where gripping member 120 is pivotally attached to said base platform 116A; figs. 50-51, col. 12 lines 12-23) and each gripping member comprises an elongated portion extending from the base platform (Ganz; figs, 50-51).

Regarding claim 10, modified Ganz teaches the device of claim 3 above, wherein said gripping members are configured to be in said first closed position but can be reversibly flexed open to said second open position when said gripping members are pushed onto a lid of a laboratory plate (Ganz teaches said gripping members 120 are biased by torsion spring 132 to be in said first position rotated inwards but can be flexed open to said second position pushed outward when pushed against lid of microplate 6a; fig. 52-53, col. 12 lines 2-61).  
Note: “when said gripping members are pushed onto a lid of a laboratory plate” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04)

Regarding claim 11, modified Ganz teaches the device of claim 1 above, wherein said gripping members are configured to default to a first closed position, can be reversibly flexed to a second open position when said gripping members are pushed onto a laboratory plate and then move to an intermediate gripping position to clasp a lid from said laboratory plate (Ganz teaches gripping members 120 are biased by torsion spring 132 to be in a first position rotated inwards but can be reversibly flexed to a second position pushed outward when pushed against lid of microplate 6A. Said gripping members 120 rotate inwardly against a surface to grip and so are capable of being moved to clasp an underside edge of laboratory plate lid 6A by a hook-shaped extremity 134; figs. 52-53, col. 12 lines 2-61).
Note: “when said gripping member are pushed onto said plate” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  

Regarding claim 14, modified Ganz teaches the device of claim 1 above, wherein each gripping member has a pivot point at a shoulder joint connecting the proximal end of the gripping member to said base platform (Ganz teaches each gripping member 120 has a pivot point at 

Regarding claim 66, modified Ganz teaches the device of claim 1 above.
Modified Ganz does not teach the device comprising at least three pairs of opposing gripping members including at least three first gripping members each pivotally attached to said first side of said base platform and at least three second gripping members each pivotally attached to said second side of said base platform.
However, Ganz does provide support for at least two pairs of opposing gripping members including at least two first gripping members each pivotally attached to said first side of said base platform and at least two second gripping members each pivotally attached to said second side of said base platform (Ganz; figs. 50-52, col. 12 lines 2-23 –Ganz discloses a pair of opposing stack support pieces 120 pivotally attached to said first side and said second side.  Two first gripping members of the two pairs of opposing gripping members and two second gripping members of the two pairs of opposing gripping members.  The two first gripping members and two second gripping member forming the at least two pairs of opposing gripping members), 

    PNG
    media_image1.png
    298
    377
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    672
    473
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the number of pairs of opposing gripping members of Ganz to comprise at least three pairs of opposing gripping members, because changing the number of opposing pairs of gripping member is merely a duplication of parts that would allow additional points of contact between the gripping members and the lid of the laboratory plate to ensure more stability when transported by the robotic arm.  The modification resulting in the device comprising at least three pairs of opposing gripping members.  Additionally, the courts held that reversal, duplication, or rearrangement of parts did not patentably distinguish over the prior art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ganz, in view of Mainquist, and further in view of Shimono (US 2015/0066199; Pub. Date: Mar. 5, 2015; already of record – hereinafter “Shimono”).

Regarding claim 2, modified Ganz teaches the device of claim 1 above.
Modified Ganz does not teach the device further comprising at least one proximity sensor attached to said device configured to detect the proximity of a laboratory plate below said base platform.
However, Shimono teaches the analogous art of a device (Shimono; fig. 2, #10, [0035]) comprising a base platform (Shimono; fig. 2, #21, [0035]) having a length extending along a first direction and a width perpendicular to said length, a first side along said first direction and a second side along said first direction and opposite said first side, a front side across said first direction and an opposite back side across said first direction, a top surface, and a bottom surface (Shimono; fig. 2, #21, [0035]), wherein the device comprises at least one proximity sensor attached to said device configured to detect the proximity below said base plate (Shimono; fig. 3A-C, #24-26, [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bottom of the base of modified Ganz to further include at least one proximity sensor 
Note: “to detect the proximity of a laboratory plate below said base platform” relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ganz, in view of Mainquist, and further in view of Hosoda et al. (US Patent No. 4,715,637; Date of Patent: Dec. 29, 1987; already of record – hereinafter “Hosoda”).

Regarding claim 12, modified Ganz teaches the device of claim 1, having said gripping members.

However, Hosoda teaches the analogous art of a device (Hosoda; fig. 19, col. 2 lines 42-47, col. 8 lines 10-11) comprising a base platform (Hosoda; fig. 19, #1, col. 8 lines 10-11), at least one pair of opposing gripping members including one or more gripping members pivotally attached to a first side of the base and one or more gripping member pivotally attached to a second side of the base, and the gripping members extending extend down from the base (Hosoda; fig. 19, #4, #5, col. 2 lines 48-56, col. 8 lines 11-14, col. 8 line 19), wherein the gripping members are curved towards opposing gripping members (Hosoda; fig. 19, #4A, #5A, col. 8 lines 44-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gripping members of modified Ganz with gripping member that are curved towards opposing gripping members, as taught by Hosoda, because Hosoda teaches the curved portion of the gripping members form a holding portion which holds the lower peripheral edge of an object to be grasped (Hosoda; col. 2 lines 51-54, col. 8 lines 37-40).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Ganz and Hosoda both teach a device (Hosoda; fig. 19, col. 2 lines 42-47, col. 8 lines 10-11) comprising a base platform (Hosoda; fig. 19, #1, col. 8 lines 10-11), at least one pair of opposing gripping members including one or more gripping members pivotally attached to a first side of the base and one or more gripping member pivotally attached to a second side of the base, and the gripping members extending extend down from the base (Hosoda; fig. 19, #4, #5, col. 2 lines 48-56, col. 8 lines 11-14, col. 8 line 19).

Regarding claim 13, modified Ganz teaches the device of claim 1 above, having said gripping members and said base platform.

However, Hosoda teaches the analogous art of a device (Hosoda; fig. 19, col. 2 lines 42-47, col. 8 lines 10-11) comprising a base platform (Hosoda; fig. 19, #1, col. 8 lines 10-11), at least one pair of opposing gripping members including one or more gripping members pivotally attached to a first side of the base and one or more gripping member pivotally attached to a second side of the base, and the gripping members extending extend down from the base (Hosoda; fig. 19, #4, #5, col. 2 lines 48-56, col. 8 lines 11-14, col. 8 line 19), wherein said gripping members are curved inwardly beneath said base (Hosoda; fig. 19, #4A, #5A, col. 8 lines 44-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gripping members of modified Ganz with gripping member that are curved inwardly beneath said base, as taught by Hosoda, because Hosoda teaches the curved portion of the gripping members form a holding portion which holds the lower peripheral edge of an object to be grasped (Hosoda; col. 2 lines 51-54, col. 8 lines 37-40).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Ganz and Hosoda both teach a device (Hosoda; fig. 19, col. 2 lines 42-47, col. 8 lines 10-11) comprising a base platform (Hosoda; fig. 19, #1, col. 8 lines 10-11), at least one pair of opposing gripping members including one or more gripping members pivotally attached to a first side of the base and one or more gripping member pivotally attached to a second side of the base, and the gripping members extending extend down from the base (Hosoda; fig. 19, #4, #5, col. 2 lines 48-56, col. 8 lines 11-14, col. 8 line 19).

Response to Arguments
Applicants arguments filed on 09/21/2021 with respect to claims 1, 67, and 70 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798